Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Boris Pesin, Reg. No. 74541, on 6/10/2021.

The applicant title has been amended as follows:
PHYSICAL ACTIVITY AND WORKOUT MONITOR WITH A PROGRESS INDICATOR


Reasons for Allowance

The Office has withdrawn all objections and rejections raised in the Final Rejection mailed 10/20/2020.
After a thorough search, and in light of the prior art of record, claims 1-33 are allowed.

Novelty and Nonobviousness
The claimed invention provides a nonobvious improvement on workout application for providing visual feedback on tracking user progress toward a fitness goal. The claimed invention describes a workout program that displays updates on a progress indicator of a workout attribute specific to a goal of a selected workout type. When the progress for the workout attribute exceeds the goal, the current 
Various prior arts teach ways of expressing and providing visual feedback on an overage amount exceeding a goal on a progress indicator. Prior art Rowbottom (US Pub 20080229226, ¶0082 Fig. 9B) teaches a ring shaped progress indicator where when the current value exceeds the goal, the range on the progress indicator is automatically extended to provide user with indication of overage amount in the extended range. Other art Cho (US Pub 20160196635, ¶0203 Fig. 9) also teaches similar way of automatic extension of range on a ring shaped progress indicator to track workout progress when the goal had been reached. 
Another method for expressing overage amount within a progress indicator is by using different colors and animations, as taught by Weast (US Pub 20130106684) and Vanhoecke (US Pub 20130215119). Weast (¶0333-0334 Fig. 96A-96C, 97A-97C) teaches an arc shaped progress indicator where the current progress including any amount over the goal is represented continuously on the arc, but with different colors and animations to indicate the amount over the goal. Vanhoecke (¶0065 Fig. 3E) teaches a circular progress bar that changes color when the current value is over 100%. 
Additional method for providing visual feedback for tracking progress include using the form of a spiral, such as Sprague (US Pub 20140310598, ¶0035-0036 Fig. 2-3) where the progress can grow and loop around in a circular but non-overlapping way. 
Still other arts teach the concept of indicating positions around a circular track analogous to hands on a clock, such as tracking user position in a circular/oval running track; i.e. Sweeney (US Patent 4842266, col 3 line 37-59 Fig. 2) teaches an oval shaped LED track on a treadmill to provide indicator to the user the current position on a running track lap; Burton (US Pub Burton 20110003665, ¶0206 Fig. 145 and Fig. 161a) teaches a watch with interface for tracking athlete’s position within a lap on the running track, where an indicator 710 is used to show the user’s present location within the lap; Hoffman (US Pub 20120283855, ¶318-319, Fig. 67F and 72F) also teaches tracking user running position within a running 
The concept of overlapping of progress bar is further taught by prior cited art Pisula (US Pub 20100060586, ¶0162, Fig. 4DD and 4EE), which teaches after the workout goal is achieved, the progress indicator in the form of a bar can mark the completion as a checkmark at the end of the progress bar, and provide continued progress as an overlay on the existing progress starting from the beginning again. However, Pisula does not teach the overlapping happening at the position of the goal value and loops around itself. 
None of the prior arts explicitly discloses this exact set of features of the claimed invention with a progress indicator where the current progress overlaps itself at the position of the goal value. Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and nonobviousness requirement of the Patent Act.
The examiner further notes the limitation “displaying the progress indicator representative of the current value of the first workout attribute relative to the goal value for the first workout attribute, wherein a position of the goal value for the first workout attribute is contiguous with a position of the minimum value for the first workout attribute, and wherein the progress indicator representative of the current value of the first workout attribute visually overlaps itself at the position of the goal value based on the determination that the current value of the first workout attribute exceeds the goal value” is interpreted in light of the specification (US Pub 20170281057, ¶0312-0315, Fig. 17), where the progress indicator is shown as a ring with progress filling the ring, the limitation is similarly interpreted as a closed shape progress indicator with current progress filling the closed shape indicator and overlapping itself at and over the goal position.


Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176           

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176